     Case 2:19-cv-00179-KJM-DMC Document 71 Filed 05/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILL HANSEN,                                     No. 2:19-CV-0179-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    LMB MORTGAGE SERVICES, INC., et
      al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action. On the

19   Court’s own motion, the continued scheduling conference set for May 18, 2020, at 10:00 a.m.,

20   before the undersigned in Sacramento, California, is vacated pending the District Judge’s rulings

21   on various pending motions now submitted on the record without oral argument.

22                  IT IS SO ORDERED.

23

24   Dated: May 11, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
